DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 13 November 2020.
The amendment filed 13 November 2020 does not place the application in condition for allowance.
Status of Claims
Claims 106-113, 115-116, 121, 123, 127, and 131 were amended in the amendment filed 13 November 2020.
Claim 114 was cancelled in the amendment filed 13 November 2020.
Claims 132-135 were added in the amendment filed 13 November 2020.
Claims 106-113 and 115-135 are pending before the Office and currently examined.
Claim Objections
Claim 106 is objected to because of the following informalities:  “pervovskite” (line 4) is a spelling error of “perovskite” and should be corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 106-113, 115-120, and 128-129 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kojima et al. (article entitled Highly Luminescent Lead Bromide Perovskite Nanoparticles Synthesized with Porous Alumina Media; hereinafter “Kojima”). Additional Methylammonium Lead Bromide Perovskite-Based Solar Cells by Vapor-Assited Deposition; hereinafter “Sheng”) is relied upon by the Examiner.
Regarding claims 106-107, 110-112, and 116-120, Kojima teaches an optoelectronic device (photoluminescent device; abstract and page 399, paragraph 2) comprising: 
(i) a porous dielectric scaffold material having a band gap of equal to or greater than 4.0 eV (mesoporous medium of Al2O3, taught has having a large bandgap of 8.7 eV; page 397, paragraphs 2-4. The mesoporous Al2O3 of Kojima reads on the materials recited in instant claims 110-111); and 
(ii) a perovskite semiconductor having a band gap of less than or equal to 3.0 eV (perovskite of CH3NH3PbBr3; page 397, paragraphs 2-4. The Examiner notes that this perovskite includes a first organic cation, i.e. CH3NH3+, a second metal cation of Pb2+, and a third halide anion of Br-, thus meeting the limitations of instant claims 112 and 116-120. Thus as the perovskite semiconductor meets the limitations to subsequent dependent claims regarding the composition of the perovskite semiconductor, the limitations to the band gap of the perovskite semiconductor being less than 3.0 eV and less than 2.8 eV as recited in instant claims 106-107 are considered met as the same material will result in the same properties, absent a showing to the contrary; see MPEP 2112.01 I. & II. Furthermore, as evidenced by Sheng, the perovskite CH3NH3PbBr3 has a bandgap of 2.3 eV, thus lower than 3.0 eV as claimed; see Sheng abstract), in contact with the porous dielectric scaffold material (CH3NH3PbBr3 deposited onto the porous Al2O3film; page 397, paragraphs 2-4).
3NH3PbBr3 perovskite semiconductor deposited on the surface of the mesoporous Al2O3 as claimed) and the semiconductor is disposed on the surfaces of pores within said porous dielectric scaffold material (the perovskite semiconductor is located on the surface of the mesoporous Al2O3, which includes pores, and therefore the perovskite is also on the surface of the pores of the mesoporous insulating layer based on the breadth of the term “on” encompassing indirect contact, as claimed).
Regarding claim 113, Kojima further teaches the perovskite semiconductor is also a photosensitizing material (abstract, Table 1, and page 397, paragraph 2 and page 398, paragraph 6-page 399, paragraph 2).
Regarding claim 115, Kojima further teaches the perovskite semiconductor is any one of an n-type semiconductor, a p-type semiconductor, or an intrinsic semiconductor (Kojima teaches a perovskite material, which is a semiconductor, and therefore is one of n-type, p-type, or i-type based upon virtue of being a semiconductor; page 397, paragraph 2).
Regarding claims 128-129, Kojima further teaches said device is selected from a light-emitting device; a light-emitting diode; a laser; and a diode injection laser (light emitting device, broadly recited, as the device exhibits photoluminescence and light emission; page 397, paragraph 2 and page 399, paragraph 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 131-132 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima in view of Matsushima et al. (article entitled Electroluminescence Enhancement in Dry-Processed Organic-Inorganic Layered Perovskite Films; hereinafter “Matsushima”). Additional evidence provided by Sheng and Forrest et al. (US PG Publication 2004/0178325 A1; hereinafter “Forrest”) is relied upon by the Examiner.
Regarding claim 131, Kojima teaches a photoactive layer for an optoelectronic device (light emission medium; page 397, paragraphs 2-4) comprising (a) a porous dielectric scaffold material having a band gap of equal to or greater than 4.0 eV (mesoporous Al2O3 film; page 397, paragraphs 2-4); (b) a perovskite semiconductor having a band gap of less than or equal to 3.0 eV (CH3NH3PbBr3 perovskite material; page 397, paragraphs 204. As evidenced by Sheng, the perovskite CH3NH3PbBr3 has a bandgap of 2.3 eV, thus lower than 3.0 eV as claimed; see 3NH3PbBr3 deposited onto the porous Al2O3film; page 397, paragraphs 2-4).
However, Kojima is silent to a charge transporting material. The Examiner notes Kojima teaches the perovskite material may be used in conjunction with a conductive electrode to result in similar luminescence from electronic excitation (page 399, paragraph 2).
Matsushima teaches perovskite films in electronic devices (abstract). Matsushima teaches organic-inorganic perovskites can be used as the emitter material in a light emitting diode or LED (abstract and page 1457, paragraph 2). Matsushima teaches the perovskite based LED includes an ITO anode and Al cathode (abstract, Fig. 1 and page 1457, paragraph 4-page 1458, paragraph 2). Matsushima additionally teaches hole injection layer or hole transport layer may be inserted at the interface of the anode and perovskite for LED performance improvement (page 1457, paragraph 2). Matsushima additionally teaches the perovskite LED device includes and electron-transporting layer (BCP) and an electron injection layer (Li acac; page 1457, paragraph 2).
The devices of Kojima and Matsushima are analogous references in the field of perovskite based optoelectronic devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Kojima and use the perovskite material/dielectric scaffold in a device to obtain luminescence via electronic excitation, as explicitly suggested by Kojima. It would have been obvious to one of ordinary skill in the art at the time of invention to use the perovskite material/dielectric scaffold of Kojima in a LED device structure, such as that of Matsushima, based upon the explicit suggestion of Kojima and because the simple substitution of one known element for another, in the instant 
Regarding claim 132, Kojima teaches an optoelectronic device (photoluminescent device; abstract and page 399, paragraph 2) comprising: 
a photoactive layer comprising: 
(i) a porous dielectric scaffold material having a band gap of equal to or greater than 4.0 eV (mesoporous Al2O3 film; page 397, paragraphs 2-4); 
(ii) a perovskite semiconductor having a band gap of less than or equal to 3.0 eV (CH3NH3PbBr3 perovskite material; page 397, paragraphs 204. As evidenced by Sheng, the perovskite CH3NH3PbBr3 has a bandgap of 2.3 eV, thus lower than 3.0 eV as claimed; see Sheng abstract), in contact with the porous dielectric scaffold material (CH3NH3PbBr3 deposited onto the porous Al2O3film; page 397, paragraphs 2-4), wherein the perovskite semiconductor comprises at least one halide anion (i.e. Br- in the above perovskite formula).
However, Kojima is silent to the photoactive layer disposed between first and second electrodes, and the photoactive layer including a charge transporting material which is a solid state hole transporting material. The Examiner notes Kojima teaches the perovskite material 
Matsushima teaches perovskite films in electronic devices (abstract). Matsushima teaches organic-inorganic perovskites can be used as the emitter material in a light emitting diode or LED (abstract and page 1457, paragraph 2). Matsushima teaches the perovskite based LED includes an ITO anode and Al cathode (abstract, Fig. 1 and page 1457, paragraph 4-page 1458, paragraph 2). Matsushima additionally teaches hole injection layer or hole transport layer may be inserted at the interface of the anode and perovskite for LED performance improvement (page 1457, paragraph 2), and teaches CuPc is deposited at this interface (page 1458, paragraph 2 and Fig. 1). Matsushima additionally teaches the perovskite LED device includes and electron-transporting layer (BCP) and an electron injection layer (Li acac; page 1457, paragraph 2).
The devices of Kojima and Matsushima are analogous references in the field of perovskite based optoelectronic devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Kojima and use the perovskite material/dielectric scaffold in a device to obtain luminescence via electronic excitation, as explicitly suggested by Kojima. It would have been obvious to one of ordinary skill in the art at the time of invention to use the perovskite material/dielectric scaffold of Kojima in a LED device structure, such as that of Matsushima, based upon the explicit suggestion of Kojima and because the simple substitution of one known element for another, in the instant case photoluminescent perovskite layer materials in optoelectronic devices, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a .
Claims 134-135 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima as applied to claim 106 above, and further in view of Ding et al. (article entitled Pore-Filling of Spiro-OMeTAD in Solid-State Dye Sensitized Solar Cells: Quantification, Mechanism, and Consequences for Device Performance; hereinafter “Ding”).
Regarding claims 134-135, modified Kojima teaches the device of claim 132, the limitations of which are set forth above. Modified Kojima further teaches said charge transporting material disposed on a layer comprising said porous dielectric scaffold material and said perovskite semiconductor (see modification above), the photoactive layer comprises a layer comprising said porous dielectric scaffold material and said perovskite semiconductor (see Kojima above), wherein the perovskite semiconductor is disposed on the surface of pores within said porous dielectric scaffold material (the perovskite semiconductor is located on the surface of the mesoporous Al2O3, which includes pores, and therefore the perovskite is also on the surface of the pores of the mesoporous insulating layer based on the breadth of the term “on” encompassing indirect contact, as claimed). However, modified Kojima is silent wherein said charge transporting material is disposed within pores of said porous dielectric scaffold material.

The devices of modified Kojima and Ding are analogous references in the field of photovoltaic devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kojima and use a solid-state hole transport material filling the porous scaffold material in order to ensure proper pore filling and allowing for the material to transfer holes as required, as taught above by Ding. The combination would necessarily result in the charge transporting material disposed within the pores of the porous dielectric scaffold material as claimed.
Claims 121-125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima as applied to claim 106 above, and further in view of Kitazawa et al. (article entitled Optical properties of CH3NH3PbX3 (X=halogen) and their mixed-halide crystals; hereinafter “Kitazawa”).
Regarding claims 121-125, Kojima teaches the optoelectronic device according to claim 106, the limitations of which are set forth above. Kojima further teaches the perovskite semiconductor is a compound of formula (I): [A][B][X]3 (i.e. CH3NH3PbBr3; page 397, paragraph 2-4) wherein: [A] is at least one organic cation (CH3NH3+ in above formula); [B] is at least one 2+ in above formula). Kojima further teaches a halide anion (Br-) in the above formula, which are also the two cations used in each formula of claim 125. However, Kojima is silent to the perovskite being a mixed-halide anion perovskite, that is where [X] is two or more anions selected from halide anions and chalcogenide anions, and the specific mixed halide anions of instant claim 125.
Kitazawa teaches organic-inorganic perovskite semiconductors for use in optoelectronic devices (page 3585, paragraph 1), the perovskite semiconductors having formula CH3NH3PbX3 (abstract). Kitazawa teaches the materials of mixed halides modifies the exciton binding energy and absorbance (page 3586, paragraph 3-page 3587, paragraph 2), where decreasing atomic number of the halogen increased the exciton energy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Kojima and use a mixed halide perovskite semiconductor for the perovskite semiconductor, because the simple substitution of one known element for another, in the instant case, organic-inorganic metal halide perovskite semiconductors used in optoelectronic devices, supports a prima facie obviousness determination as one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Kitazawa above (see MPEP 2143 I. B. and 2144.07). Additionally, it would have been obvious to use the mixed halide perovskite semiconductor of Kitazawa in order to modify the absorption energy of the semiconductor material, as taught above by Kitazawa. The modification would necessarily result in the mixed halide perovskite semiconductor of formula (I), along with two halide anions, as recited in instant claims 121-125.
Claims 126-127 and 130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima as applied to claim 106 above, and further in view of Matsushima.
Regarding claims 126 and 130, Kojima teaches the device of claim 106, the limitations of which are set forth above. Kojima further teaches the perovskite material may be used in conjunction with a conductive electrode to result in similar luminescence from electronic excitation (page 399, paragraph 2), but is silent to the device further comprising a charge transporting material, wherein the charge transporting material is a hole transporting material or an electron transporting material, and the optoelectronic device is a light emitting diode. The Examiner notes Kojima teaches the perovskite material may be used in conjunction with a conductive electrode to result in similar luminescence from electronic excitation (page 399, paragraph 2).
Matsushima teaches perovskite films in electronic devices (abstract). Matsushima teaches organic-inorganic perovskites can be used as the emitter material in a light emitting diode or LED (abstract and page 1457, paragraph 2). Matsushima teaches the perovskite based LED includes an ITO anode and Al cathode (abstract, Fig. 1 and page 1457, paragraph 4-page 1458, paragraph 2). Matsushima additionally teaches hole injection layer or hole transport layer may be inserted at the interface of the anode and perovskite for LED performance improvement (page 1457, paragraph 2). Matsushima additionally teaches the perovskite LED device includes and electron-transporting layer (BCP) and an electron injection layer (Li acac; page 1457, paragraph 2).
The devices of Kojima and Matsushima are analogous references in the field of perovskite based optoelectronic devices. Therefore, it would have been obvious to one of 
Regarding claim 127, modified Kojima teaches the device according to claim 126; Kojima further teaches the optoelectronic device comprises a photoactive layer, wherein the photoactive layer comprises: said porous dielectric scaffold material; said perovskite semiconductor; and said charge transporting material (see modification above of photoactive layer including said porous dielectric scaffold material, said perovskite material, and said charge transporting material as claimed).
Claim 133 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima in view of Matsushima as applied to claim 132 above, and further in view of Borner et al. (US PG Publication 2009/0160320 A1; hereinafter “Borner”).

Borner teaches electroluminescent devices (abstract). Borner teaches a compact layer of titanium nitride is deposited onto the substrate during the device formation, and locally converted into titanium oxide (paragraph 0006). Borner teaches this layer serves to chemically protect further layers applied to the substrate, and can produce uniform light emission (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Kojima and include a compact layer of metal oxide, i.e. titanium oxide, as taught above by Borner, to provide a protective layer in the device of modified Kojima. The modification would necessarily result in the compact layer being and the photoactive layer being between the first and second electrodes, as modified Kojima teaches the ITO anode is coated on the substrate, and the modification results in the deposition of the compact layer on this ITO coated substrate, as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 106-113, 115-127, and 133-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 17, 19, 20, 23-25, and 31 of U.S. Patent No. 10,388,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘897 patent recites the same limitations to those recited in the instant claims. Claim 1 of the ‘897 patent recites a photoactive layer comprising a porous dielectric scaffold material consisting of a material having a band gap of equal to or greater than 4.0 eV, a perovskite semiconductor having a band gap of less than or equal to 3.0 eV in contact with the porous dielectric scaffold material, and an optoelectronic device (i.e. photovoltaic device). Claims 1 and 31 of the ‘897 patent additionally recite the same limitations as noted above, in addition to the charge transporting material recited in instant claims 106 and 131-132. Furthermore, dependent claims 2-5, 7-14, 17, 19, 20, 23-25, and 31 the ‘897 patent recite identical subject matter and limitations to instant claims 107-113, 115-127, and 133-135.
Response to Arguments
Applicant’s arguments, see pages 12-24, filed 13 November 2020, with respect to the rejection(s) of claim 106 and 131 under 35 USC 102(a)(1) and 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Kojima reference as applied above.
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 16-23 the declaration filed in the parent application (14/401394; hereinafter “the ‘394 declaration”) along with data provided in the instant specification to unexpected results of the combination of a wide bandgap scaffold material (i.e. the claimed “porous dielectric scaffold material having a bandgap equal to or greater than 4.0 eV”) and the perovskite material with a bandgap of less than or equal to 3.0 eV unexpectedly created “a charge-transporting semiconductor material and a light absorber or light emitter all in one…[without] a conventional n-type (electron-transporting) semiconductor such as titanium dioxide” and that a dielectric material “such as alumina” may be used instead. The examiner notes the new grounds of rejection based upon the Kojima reference above teaches the same materials, i.e. methylammonium lead bromide perovskite semiconductor material with a mesoporous alumina scaffold, and thus anticipates the presently claimed invention. The data shown in the ‘394 declaration is ineffective as Kojima teaches the limitations presented, including the relied upon materials. Applicant further argues the non-equivalency of TiO2 and other oxides; the Examiner notes these arguments are moot in view of the Kojima reference, which explicitly teaches Al2O3 and does not rely upon modification to substitute the porous dielectric scaffold material, as argued by Applicant.
Applicant presents arguments on pages 24-25 to the Kitazawa reference. However, the Examiner notes these arguments do not pertain to the instant grounds of rejection based upon the Kitazawa reference, as the arguments are directed to proposed modifications of other references not relied upon to obtain the device of claim 106. The Examiner notes the Kitazawa reference is not relied upon for the device of claim 106, but rather the specific material used as recited in instant claims 121-125. Additionally, Applicant argues the results shown in Figs. 2-3 of 3NH3PbI3-xClx with no bounds of x, nor any indication of specific values for x used in the given data for Figs. 2-3. It is unclear if the data shown in Figs. 2-3 corresponds to mixed halides or single halide anion (i.e. x=0) perovskite materials without more evidence to support Applicant’s position. Thus, the proffered unexpected results of the ‘394 declaration are not persuasive.
Applicant’s arguments with respect to claims dependent from the independent claim have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726